THE SHARPER IMAGE CORPORATION
MANAGEMENT INCENTIVE PLAN




1. Purpose. The purpose of The Sharper Image Corporation Management Incentive
Plan (“Plan”) is to encourage improved profitability, return on investment, and
growth of Sharper Image Corporation and its stockholders by providing certain of
its key executives with annual incentive compensation which is tied to the
achievement of performance based goals.

2.      Definitions. Each of the following terms, as used herein, shall have the
meaning ascribed to it hereunder: (a) “Affiliate” shall mean, with respect to
any person, any person that directly or indirectly controls,  

is controlled by or is under common control with, such person.

     (b) “Award” shall mean a compensation award granted by the Committee
pursuant to the Plan and contingent upon the attainment of Performance Factors
with respect to a Performance Period.

(c)      “Board” shall mean the Board of Directors of the Company.   (d)     
“Change in Control,” with respect to any Award shall be deemed to have occurred
if the event set  

forth in any one of the following paragraphs shall have occurred after the
Effective Date (unless another definition is provided in an Award or written
employment agreement applicable to the Participant and such definition is
expressly approved by the Committee for purposes of the Plan, in which case such
definition shall govern, or otherwise agreed to in writing by the Committee and
the Participant):

     (i) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing more than 50% of the Total Voting Power of the
Company’s then outstanding Voting Securities, excluding any Person who becomes
such a Beneficial Owner in connection with a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of (a) any parent of the Company or the entity surviving such merger
or consolidation (b) if there is no such parent, of the Company or such
surviving entity;

     (ii) the following individuals cease for any reason during a 12-month
period to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended;

     (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (a) any parent of the Company or the
entity surviving such merger or consolidation or (b) if there is no such parent,
of the Company or such surviving entity; or

--------------------------------------------------------------------------------

     (iv) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of (a) any parent of the Company or of the entity to which such assets
are sold or disposed or (b) if there is no such parent, of the Company or such
entity.

(e)      “Code” shall mean the Internal Revenue Code of 1986, as amended.   (f) 
    “Committee” shall mean the Compensation Committee of Board; provided the
Compensation  

Committee consists of two or more persons, each of whom is an “outside director”
within the meaning of Section 162(m) of the Code, and if the Compensation
Committee does not satisfy such requirements, then such other Committee of the
Board satisfying such requirement or, if no such Committee exists, then the
Board.

(g)      “Company” shall mean Sharper Image Corporation and its successors and
assigns.   (h)      “Covered Employee” shall mean a “covered employee” as
defined in the Section 162(m) of the  



Code and the regulations promulgated thereunder.




     (i) “Disability” shall mean (unless another definition is provided in an
Award or written employment agreement applicable to the Participant and such
definition is expressly approved by the Committee for purposes of the Plan, in
which case such definition shall govern, or otherwise agreed to in writing by
the Committee and the Participant) permanent disability as determined pursuant
to the Company’s long-term disability plan or policy, in effect at the time of
such Disability.

     (j) “Effective Date” shall mean, subject to stockholder approval of the
Plan, February 1, 2007. In the absence of stockholder approval, the Plan (and
any Awards made pursuant to the Plan without stockholder approval) shall be null
and void.

(k)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.   (l)      “Executive Officer” shall mean an “executive officer” as
defined in Rule 3b-7 of the rules  



promulgated under the Exchange Act.




     (m) “Participant” shall mean each employee of the Company who has been
selected by the Committee as a participant in the Plan during a Performance
Period.

     (n) “Performance Factors” shall mean the criteria and objectives,
determined by the Committee, which must be met during the applicable Performance
Period as a condition of the Participant’s receipt of payment with respect to an
Award. Performance Factors may include any or all of the following: earnings per
share; net income; operating income; earnings before all or any of interest,
taxes, depreciation and/or amortization (“EBIT”, “EBITA” or “EBITDA”); earnings
from continuing operations; cash flow; inventory turns; working capital; return
on equity; return on assets and/or sales (net and/or gross); gross margin; gross
margin return on inventory investment; gross sales, net sales; cash generated;
licensing royalties and/or fees; comparable store sales; sales per square foot;
return on sales, return on equity; gross margin per square foot; productivity,
expense management; capital management, order to cash, budget achievement;
customer service; stock price; total stockholder return; or any increase or
decrease of one or more of the foregoing over a specified period. Such
Performance Factors may relate to the performance of a Company, a business unit,
product line, or any combination thereof. Performance Factors may be expressed
as absolute targets or measured relative to an index or peer group. Other than
Awards to Covered Employees for any Performance Period for which the Plan is
intended to satisfy the requirements of Section 162(m) of the Code with respect
to such Covered Employee, Performance Factors may also include such objective or
subjective personal performance goals as the Committee may, from time to time,
establish.

--------------------------------------------------------------------------------

     (o) “Performance Period” shall mean the Company’s fiscal year, or such
other period as designated by the Committee.

     (p) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, except that such term shall not include (i) the Company or any of
its subsidiaries, or (ii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iii) a trustee of other fiduciary holding
securities under an employee benefit plan of the Company or any Affiliate.

     (q) “Total Voting Power” shall mean, with respect to any company or entity,
the aggregate number of votes which all shares of Voting Securities would be
entitled to cast in the election of directors to the board of directors of such
Company if all such shares were present at a meeting of such Company’s
stockholders for the purpose of electing directors.

     (r) “Voting Securities” shall mean, with respect to any company or entity,
the shares of capital stock, excluding the votes of shares of capital stock
having such entitlement only upon the happening of a contingency, entitled to
cast votes in the election of directors to the board of directors of such
Company.

3. Administration. The Plan shall be administered by the Committee. The Plan is
intended to be administered so as to qualify the incentive pay as
“performance-based compensation” under Section 162(m) of the Code. The Committee
shall have the authority in its sole discretion, subject to and not inconsistent
with the express provisions of the Plan, to administer the Plan and to exercise
all the powers and authorities either specifically granted to it under the Plan
or necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the terms,
conditions, restrictions and performance criteria, including Performance
Factors, relating to any Award; to determine whether, to what extent, and under
what circumstances an Award may be settled, cancelled, forfeited, or
surrendered; to make adjustments in the Performance Factors in recognition of
unusual, non-recurring or extraordinary items or occurrences affecting the
Company or the financial statements of the Company to the extent permitted by
Section 162(m) of the Code and as specified in Section 5(a), or in response to
changes in applicable laws, regulations, or accounting principles; to construe
and interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of
Awards; and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Except (i) with respect to the direct reports of
the Chairman (if any) or Chief Executive Officer and (ii) as required to comply
with Section 162(m) of the Code, or other applicable law (and only if such laws
apply), or any listing requirement of the NASDAQ National Market System or any
other exchange on which the Company’s securities may be listed, including but
not limited to an Executive Officer or Covered Employee, (x) the Chairman shall
have all of the authority, duties and responsibilities of the Committee under
the Plan, and (y) the Committee may delegate all or any part of its authority,
duties or responsibilities under the Plan (including but not limited to the
authority set forth in the definition of Performance Factors and in Section 5 of
the Plan) to such other appropriate officer of the Company, or in the case of
ministerial duties to any employee or committee comprised of employees of any
Company. For the avoidance of doubt, the Committee shall be responsible
hereunder for any determinations of Performance Factors (including the
attainment thereof) and Awards with respect to any Executive Officer or any
Covered Employee.

     All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Companies and the Participants
(or any person claiming any rights under the Plan from or through any
Participant).

4.      Eligibility.     (a) Participants. Awards may be granted to officers and
other employees of the Company in the sole  



discretion of the Committee.




--------------------------------------------------------------------------------

     (b) New Participants. Unless otherwise determined by the Committee in its
sole discretion, a Participant who commences participation in the Plan following
the commencement of a Performance Period may participate with respect to all
outstanding Performance Periods; provided, however, that the Awards payable with
respect to each such Performance Period shall be prorated based on the number of
days elapsed in such Performance Period.

5. Terms of Awards. Awards granted pursuant to the Plan shall be communicated to
Participants in such form as the Committee shall from time to time approve and
the terms and conditions of such Awards shall be set forth therein.

     (a) General. Not later than 90 days after the commencement of each
Performance Period (but in no case after 25% of the Performance Period has
elapsed), the Committee shall specify in writing, by resolution of the Committee
or other appropriate action, with respect to a Performance Period, the
Performance Factors applicable to each Award. Performance Factors may include a
threshold level of performance below which no payment shall be made, levels of
performance at which specified percentages of the Award shall be paid and a
maximum level of performance above which no additional payment shall be made.
The Committee shall have the sole discretion to determine whether, or to what
extent, Performance Factors are achieved; provided, however, the Committee shall
make appropriate adjustments in Performance Factors under an Award to reflect
the impact of the following unusual, non-recurring or extraordinary items or
occurrences affecting the Company or the financial statements of the Company not
reflected in such goals: restructuring charges, the sale or discontinuance of a
business segment or unit, the impact of acquisitions, store closures, the sale
of investment securities, gains or losses from litigation or claims, regulatory
compliance or recalls, natural disasters, terrorism, or the effect of changes in
laws, regulations or accounting principles, in any case to the extent permitted
pursuant to Section 162(m) of the Code with respect to Awards made to Covered
Employees.

     (b) Special Provisions Regarding Awards. Notwithstanding anything to the
contrary contained herein, in no event shall payment in respect of Awards
granted for any single Performance Period be made to a Participant in an amount
that exceeds $3,000,000.

     (c) Time and Form of Payment. All payments in respect of Awards granted
under this Plan shall be made in cash, within a reasonable period after the end
of the Performance Period, but in no event later than the 15th day of the third
month following the end of the Performance Period.

     (d) Certification by Committee. No payment in respect of any Award to any
Covered Employee shall be made unless and until the Committee shall have
certified in writing that the relevant Performance Factors and any other
material terms were in fact satisfied and the amount of each payment to each
such individual. Such certification may be pursuant to approved minutes of a
meeting of the Committee at which such determinations were made.

     (e) Restatements or Misconduct. In the event of a restatement or in the
event the Board of Directors or the Committee determines that any fraud, gross
negligence or willful misconduct by a Participant was a significant contributing
factor to the Company paying any bonus that was in excess of what it otherwise
should have been, the Board or Committee shall, to the extent permitted by
governing law, have the authority to require reimbursement of all or a portion
of the bonus awarded under the Plan to the extent the amount of the bonus was
related to the restatement such that the restatement resulted in a higher bonus
amount than what have otherwise would have been paid absent such restatement or
such fraud, gross negligence or willful misconduct.

6. Term. The Committee shall set Performance Factors and grant Awards with
respect to each Performance Period commencing with the initial Performance
Period which shall begin February 1, 2007 and end January 31, 2008.

--------------------------------------------------------------------------------

7.      General Provisions.     (a) Compliance with Legal Requirements. The Plan
and the granting and payment of Awards and the  

other obligations of the Company under the Plan shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.

     (b) Transferability of Rights. Awards shall not be transferable by a
Participant except upon the Participant’s death following the end of the
Performance Period but prior to the date payment is made, in which case the
Award shall be transferable by will or the laws of descent and distribution.

     (c) No Right To Continued Employment. Nothing in the Plan or in any Award
granted pursuant hereto shall confer upon any Participant the right to continue
in the employ of the Company or to be entitled to any remuneration or benefits
not set forth in the Plan or to interfere with or limit in any way the right of
the Company to make determinations with respect to or terminate such
Participant’s employment.

     (d) Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award hereunder, the Company shall have the
right to require the Participant or such other person to pay to the Company the
amount of any taxes that the Company may be required to withhold before delivery
to such Participant or other person of such payment.

     (e) Amendment, Termination and Duration of the Plan. The term of the Plan
shall be five years from and including the Effective Date; provided that the
Board or the Committee may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part. Notwithstanding the
foregoing, no amendment shall affect adversely any of the rights of any
Participant under any Award following the end of the Performance Period to which
such Award relates; provided that the Committee may in its sole discretion
decrease an amount of an Award payable to a Participant upon attainment of
specified Performance Factors, but in no event may the Committee increase the
amount of an Award payable to a Covered Employee for any Performance Period for
which the Plan is intended to satisfy the requirements of 162(m) of the Code
with respect to such Covered Employee. No amendment that requires stockholder
approval in order for the Plan to continue to comply with Section 162(m) of the
Code shall be effective unless such amendment shall be approved by the requisite
vote of the stockholders of the Company. Notwithstanding the termination of the
Plan, Awards granted under the Plan shall remain outstanding subject to the
terms of the Plan until the expiration of the Performance Period to which such
Award relates or the earlier termination of the Award in accordance with the
provisions of the Plan.

     (f) Participant Rights. No Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
for Participants.

     (g) Change in Control. Unless otherwise determined by the Committee prior
to a Change of Control, in the event that the successor to the Company does not
assume or continue this Plan or a Participant experiences a Qualifying
Termination (as defined below) within three (3) months following a Change of
Control, the Company shall pay to such Participant, as soon as practicable
following the date of such Qualifying Termination or Change of Control, as
applicable, a pro rata portion through the date of such Qualifying Termination
or the Change of Control, applicable of the aggregate value of all Awards
granted to such Participant for any Performance Period for which Awards are
outstanding as of the date of such Qualifying Termination or Change in Control,
as applicable, and which is uncompleted as of the Qualifying Termination or
Change in Control, as applicable, calculated as to each such Award based on
actual performance through the most recently completed fiscal quarter ending on
or prior to the date of the Change in Control or Qualifying Termination, as
applicable and for any portion of the Performance Period that was to occur after
the most recently completed fiscal quarter ending on or prior to the date of the
Change in Control or Qualifying Termination, as applicable, assuming the
achievement, at the target level, of the Performance Factors established with
respect to such Award, all as determined by the Committee,

--------------------------------------------------------------------------------

and such Performance Periods and the Plan shall thereafter immediately terminate
with respect to such Participants and the Company. For purposes of this Section
a “Qualifying Termination” shall mean (i) the

Participant’s involuntary termination of employment by the Company without Cause
(as such term is defined in the Company’s Executive Severance Plan); provided,
however, that a Participant shall not experience an involuntary termination of
employment if the Participant receives an offer of employment from a successor
company at the same or greater level of base salary and otherwise on
substantially comparable terms and conditions and in the same metropolitan area
as prior to the Change of Control; or (ii) the Participant’s voluntary
termination of employment within 30 days following the relocation, without the
Participant’s consent, of the Participant’s principal place of employment more
than 50 miles from the Participant’s principal place of employment as of the
date of the Change in Control.

(h)      Termination of Employment.     (i) Unless otherwise provided by the
Committee or set forth below, a Participant must be  

actively employed by the Company or its Affiliates at the end of the Performance
Period in order to be eligible to receive his or her Award.

     (ii) Unless otherwise provided by the Committee, if a Participant’s
employment is terminated as result of death or Disability prior to the end of
the Performance Period, the Participant’s Awards shall be cancelled, and in
respect of such cancelled Award such Participant shall receive a pro rata
portion of his or her Award that he or she would have received with respect to
the applicable Performance Period based on actual performance for the
Performance Period, which shall be payable at such time that Awards are payable
to other Participants.

     (iii) Unless otherwise provided by the Committee in connection with
specified terminations of employment, if a Participant’s employment terminates
for any reason, other than death or Disability, prior to the end of a
Performance Period, no Award shall be payable to such Participant with respect
to such Performance Period.

     (i) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company.

     (j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

     (k) Beneficiary. A Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant and an Award is payable to the
Participant’s beneficiary, the executor or administrator of the Participant’s
estate shall be deemed to be the grantee’s beneficiary.

--------------------------------------------------------------------------------